Appeal from an.order of the late vice chancellor of the first circuit denying an application to dissolve an injunction. Decided that this court has jurisdiction, and will entertain a bill of discovery in aid of the prosecution of a civil suit in a sister state, or a foreign tribunal, or in a court of the United States.-
Injunctions to stay proceed’gs in suits in other states.
Held also, that if this court has the power, it must he a verv . r ’ J special case to induce.it to break over the rule of comity and of policy which forbids the granting of an injunction to stay the proceedings in a suit which has already been commenced in a court of competent jurisdiction in a sister state.
Order appealed from reversed; and injunction dissolved with costs.